Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to 103 Rejection:
Regarding claims 1-3, 5-8:  The 103 Rejection is withdrawn, however, there are couple issues such as 101 and 112.  See below the rejections.
Regarding claim 9, Applicant argues that Rowe and Gildert do not disclose the elements of any of the claim which Examiner disagrees the Applicant’s argument.  The rejection has updated as shown below.


Claim Objections
Claims 1-3, 5-12 are objected to because of the following informalities:  
The claims cite “sensor value” is confused.  Examiner suggests to change to – sensing value—instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-9, claim a method for setting parameters in an autonomous working device, the method comprises steps of (e.g. claim 1)  “generating for each of a plurality of different working environments a set of sensor values …”;  “partitioning the plurality of sets of sensor values …“; “optimizing the working parameters …”; “storing the sets … “; “generating for an individual working environment …“; “determining ...”; and “setting the working parameters  ...” are directed towards certain methods of an idea of itself; software and mathematical relationship/formulas which is considered to be an abstract idea.  

Step 2A-Prong 2 (Practical Application is NO) since the claim cites sensor values, and memory which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory for storing sensor values and setting parameters to apply the exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, at lines 1-3, cites “a method for setting parameters in an autonomous working device, …controlled based on a plurality of working parameters configured for the autonomous device to perform a working task” is unclear whether the autonomous working device and the autonomous device are different device or just one device.
Claim 1, at line 5-6, cites “a set of sensor values that sensors of …” is unclear and confused.  The claim fails to adequate what sensors provides the values. Examiner suggests change the “sensor values” to –sensing values—instead.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (6076030) in view of Gildert (20160243701). 
With regard to claim 9, Rowe discloses an autonomous working device, comprising: at least a memory; an actuator; a sensor (see at least Fig.1 & Fir„2); and a processor configured to process sensor values and to control, based on a set of parameters stored in the memory, the actuator of the working device to perform a working task (see at least 3:5-4:65+),

Wherein the processor is further configured to determine, based on these individual sensor values, among the prototypical working environment stored in the memory, the prototypical working environment showing highest similarity with the individual working environment (a learning algorithm 30 using information from sensor systems 20 determines works for specific environment, see at least 3:25-55 & use data from past operations with the environmental conditions are similar, see at least 8:1-5), 
Wherein the processor is further configured to determine the optimized parameter set associated with the determined prototypical working environment (optimization 38, see at least 5:1-30+); and 
Wherein, the processor is further configured to set the working parameters in the autonomous working device according to the determined set of optimized working parameters stored in the memory corresponding to the determined prototypical working environment (choosing a limited number of input and output variables for monitoring during performance of the task which are recorded for each work cycle, see at least 4:35-67). 
Rowe fails to teach that in the memory a plurality of sets of optimized parameters is stored, each set of optimized parameters being associated to one prototypical working environment and including any adjustable parameter used during operation of the autonomous working device.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rowe by including a program memory with a plurality of sets of optimized parameters is stored, each set of optimized parameters being associated to one prototypical working environment and including any adjustable parameter used during operation of the autonomous working device as taught by Gildert for improving the performants of the autonomous device. 

With regard to claims 10-12, Rowe teaches that the learning algorithm 30 for an earthmoving machine, thus, the designed choices of the autonomous working device is an autonomous lawn mower, or an autonomous indoor cleaning robot or an autonomous agricultural care robot, and etc. in an expected way of implementing of Rowe in view of Gildert with no new or unexpected result.



Allowable Subject Matter
Claims 1-3 & 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 USC. 112(b), set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662